Exhibit 10.50(a)

 

REINSTATEMENT OF AND FIRST AMENDMENT

TO

OPTION AGREEMENT FOR THE PURCHASE AND SALE OF REAL PROPERTY

AND ESCROW INSTRUCTIONS

 

 

This REINSTATEMENT OF AND First Amendment to option agreement for the purchase
and sale of real property and escrow instructions, dated effective as of
November 21, 2013 (this “First Amendment”), is made and entered into by and
between SPANSION LLC, a Delaware limited liability company (“Optionor”), and
WATT COMMUNITIES LLC, a California limited liability company (“Optionee”), with
reference to the facts set forth below.

 

A.     Optionor and Optionee have entered into that certain Option Agreement for
the Purchase and Sale of Real Property and Escrow Instructions, dated as of
October 18, 2013 (the “Agreement”) pertaining to the purchase and sale of the
Property (as defined in the Agreement). All capitalized terms used but not
defined in this First Amendment shall have the same meaning as set forth in the
Agreement.

 

B.     Optionor and Optionee wish to ratify, continue, and amend the Agreement
as provided below.

 

Now, therefore, in consideration of the foregoing and the mutual covenants and
conditions contained herein, Optionor and Optionee hereby agree as follows:

 

1.     Reinstatement of Option Agreement. The Agreement is hereby reinstated and
shall be deemed for all purposes to have continued in full force and effect
without lapse or interruption since the original execution thereof.

 

2.     Amendment. The Agreement is hereby ratified, continued, and amended as
follows:

 

(a)     Optionee hereby approves the condition of the Property and all of the
Property Documents. This First Amendment constitutes the Approval Notice from
Optionee to Optionor. Optionor hereby confirms that it obtained Board of
Directors approval of this transaction on or before the date required under
Section 22.17 of the Agreement.

 

(b)     The Option Expiration Date set forth in Article 1 of the Agreement is
hereby changed from November 21, 2013, to January 23, 2014.

 

(c)     Concurrently with and as a condition subsequent to the effectiveness of
this First Amendment, Optionee shall deposit in Escrow the Second Installment of
the Option Consideration, which shall be non-refundable and, together with the
First Installment of the Option Consideration, immediately released from Escrow
to Optionor. Provided the Option is exercised in accordance with Article 1 of
the Agreement as amended by this First Amendment, the Option Consideration shall
be applied toward the Purchase Price at Closing.

 

 
 

--------------------------------------------------------------------------------

 

 

(d)     The outside date for Closing set forth in Section 8.1 of the Agreement
is hereby changed from December 10, 2013, to January 23, 2014.

 

(e)     The Purchase Price shall be Sixty Million Dollars ($60,000,000).

 

(f)     The Lease set forth in Exhibit D to the Agreement is hereby deleted and
replaced with the Lease form attached to this First Amendment at Exhibit A.

 

3.     Counterparts; Transmission. This First Amendment may be executed in any
number of counterparts and by each party on separate counterparts, each of which
when so executed and delivered shall be deemed an original and all of which
taken together shall constitute but one and the same instrument. The parties
contemplate that they may be executing counterparts of this First Amendment
transmitted by facsimile or email in PDF format and agree and intend that a
signature by either facsimile machine or email in PDF format shall bind the
party so signing with the same effect as though the signature were an original
signature.

 

4     Ratification of Remaining Provisions of Agreement. Except as specifically
set forth herein, the parties hereby ratify and confirm each and every term,
covenant and condition of the Agreement, and confirm that the Agreement is in
full force and effect. In the event of any conflict between the Agreement and
this First Amendment, this First Amendment shall govern and control.

 

In witness whereof, the parties hereto have executed this First Amendment as of
the date first set forth above.

 

Optionor:

 

SPANSION LLC, a Delaware limited liability company 

 

 

By: /s/ Carmine R. Renzulli

Name: Carmine R. Renzulli

Its: Corporate Senior Vice President,

Worldwide Human Resources

Optionee:

 

WATT COMMUNITIES LLC, a California limited liability company

 

  

By: /s/ Max Frank

Name: Max Frank

Its: Group President

 

 

 

2